Carleton Harris, Chief Justice, dissenting. As I interpret the record, the two attorneys stipulated that the facts recited by the trial court in its findings are correct. It is true that this stipulation was only signed by appellant, but appellee, in his brief, makes clear (in my view) that he is, likewise, in agreement. Among other things, the court found that there was no agreement, express or implied, between the two attorneys as to a division of the fee. On Page 25 of ap-pellee’s brief, though referring to another particular finding by the court, appellee states, “And, Jones and Stratton, have stipulated that these findings are true and correct.” Accordingly, I am of the opinion that the parties have agreed that the trial court’s fact findings were true and correct, and we therefore have no right to decide the litigation on the basis of an implied contract. I respectfully dissent.